Citation Nr: 0809155	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-08 990	)	DATE
	)
MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for generalized anxiety disorder with history of 
depression. 

2.  Entitlement to an evaluation in excess of 60 percent 
disabling for anatomical loss of the right eye.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for degenerative joint 
disease of the left knee.

6.  Entitlement to service connection for degenerative joint 
disease of the cervical spine. 

7.  Entitlement to service connection for advanced 
osteoarthritis of the right hip.
8.  Entitlement to service connection for disc degeneration 
of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty for approximately four 
years and eleven months, to include the period from October 
1950 to June 1952. 

These matters come before the Board of Veterans' Appeals 
(Board) on merged appeal from a March 2003 RO decision, which 
granted a claim for service connection for generalized 
anxiety disorder with history of depression and assigned an 
evaluation of 50 percent, effective January 10, 2002; an 
August 2003 RO decision, which granted a claim for an 
increased rating for anatomical loss of the right eye from 40 
percent disabling to 60 percent disabling, effective January 
10, 2002, and denied a claim for entitlement to TDIU; a 
February 2005 RO decision, which denied service connection 
for headaches; and a September 2007 RO decision, which denied 
service connection for degenerative joint disease of the left 
knee and the cervical spine, advanced osteoarthritis of the 
right hip, and disc degeneration of the lumbosacral spine. 
In February 2008, a video hearing was held before the 
undersigned Veterans Law Judge at the Chicago, Illinois RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The Board notes that, at the February 2008 hearing, the 
veteran indicated he wished to file an application to reopen 
a previously denied claim for service connection for a left 
eye disability, a claim for service connection for a scar, 
and a claim for service connection for high blood pressure.  
These issues are not currently before the Board and, 
therefore, must be referred back to the RO for appropriate 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that his anatomical loss of the right eye 
disability and his generalized anxiety disorder have 
increased in severity.  See hearing transcript, February 
2008.  He also alleges that these disabilities warrant 
entitlement to TDIU.  Id.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008). 

VCAA letters dated in June 2003 and December 2004 were sent 
to the veteran.  However, it does not appear that these 
letters fully met the requirements as set forth under 
Pelegrini II and Vazquez-Flores.  Therefore, upon remand, the 
veteran should be given appropriate VCAA notice, according to 
the aforementioned requirements.

In regards to the veteran's claim for an increased rating for 
generalized anxiety disorder with history of depression, the 
Board notes that the veteran has claimed that he currently 
visits a VA psychiatrist on a weekly basis.  See hearing 
transcript, February 2008.  The claims folder does not appear 
to contain these treatment records.  VA has an obligation 
under the VCAA to associate all relevant records in VA's 
possession with the claims file of a veteran.  38 C.F.R. § 
3.159 (2007).  Therefore, this issue must be remanded in 
order to attempt to locate any outstanding VA treatment 
records.  In addition, attempts should be made to obtain any 
outstanding private treatment records as well.  If, after 
obtaining all relevant treatment records, the RO notes that 
the veteran's generalized anxiety disorder with history of 
depression has increased in severity, a VA examination should 
be ordered to determine the precise severity of the veteran's 
service-connected disability.

In regards to the veteran's claim for an increased rating for 
his anatomical loss of the right eye disability, the Board 
notes that the veteran claimed to have his eyes examined as 
recently as January 2008.  These treatment records are not 
currently associated with the claims folder.  Therefore, this 
issue must be remanded in order locate any outstanding 
treatment records with regards to the veteran's right eye 
disability.  In addition, the Board notes that the veteran's 
visual acuity was tested in April 2003.  The claims folder 
contains no test results regarding his visual acuity since 
this time.  The Court has held that VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds 
that, due to the nature of this disability, the medical 
evidence of record is inadequate for purposes of evaluating 
the current severity of the veteran's disability and that a 
remand is required by law.  See 38 C.F.R. § 4.2 (2007).  

In regards to the veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with the issues of 
entitlement to an increased rating for anatomical loss of the 
right eye and entitlement to an increased rating for 
generalized anxiety disorder with history of depression.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the 
Board cannot fairly proceed in adjudicating this issue until 
any outstanding matters with regard to the veteran's claims 
for increased ratings for anatomical loss of the right eye 
and generalized anxiety disorder with history of depression 
have been resolved.  

Finally, the Board notes that, in the RO's February 2005 
rating decision, the veteran's claim for service connection 
for headaches was denied.  The veteran indicated that he 
disagreed with this denial on his March 2005 VA Form 9 
Appeal.  A statement of the case (SOC) was never issued.  In 
a September 2007 RO decision, the veteran's claims for 
service connection for degenerative joint disease of the left 
knee and the cervical spine, advanced osteoarthritis of the 
right hip, and disc degeneration of the lumbosacral spine 
were denied.  At the February 2008 hearing, the veteran 
indicated that he disagreed with these denials.  A SOC was 
never issued.  The claims must now be remanded to allow the 
RO to provide the veteran with an appropriate SOC on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  These issues will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  This notice 
should comply with the four-prong test 
outlined in Vazquez-Flores.
2.	Send to the veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his 
ultimate responsibility to submit. 
Associate any records received, 
including negative responses, with the 
claims file.

3.	Obtain all outstanding VA treatment 
records for any psychiatric treatment 
or eye treatment the veteran has 
undergone.  

4.	Thereafter, if the RO notes that the 
veteran's service-connected generalized 
anxiety disorder with history of 
depression has appeared to increase in 
severity, the veteran should be 
provided with a VA examination in order 
to determine the current severity of 
this disability.  The claims folder 
must be made available to the examiner 
and pertinent documents therein should 
be reviewed by the examiner.  The 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

5.	Regardless of whether any new treatment 
records are located in regards to the 
veteran's eye disability, the veteran 
should be provided with a VA 
examination in order to determine the 
current severity of his anatomical loss 
of the right eye disability.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.  Specifically, the 
examiner should note the visual acuity 
of the veteran's left eye.  The 
complete rationale for any opinions 
expressed should be provided.

6.	Provide the veteran with a SOC as to the 
issues of entitlement to service 
connection for headaches, degenerative 
joint disease of the left knee, 
degenerative joint disease of the 
cervical spine, advanced osteoarthritis 
of the right hip, and disc degeneration 
of the lumbosacral spine.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
in order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) (2007).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

7.	Then, the RO/AMC should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was 
submitted since the February 2005 SOC.  
In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



